Citation Nr: 0218068	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  92-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUES

1.  Entitlement to service connection for mycosis 
fungoides (or MF, a form of non-Hodgkin's lymphoma) based 
upon the appellant's period of honorable military service 
from June 1974 to December 1980.  

2.  Entitlement to service connection for MF for the 
purpose of receiving medical treatment pursuant to 
Chapter 17, Title 38, United States Code, based on the 
appellant's second period of other-than-honorable active 
service from November 1982 to August 1987 which terminated 
under dishonorable conditions.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had honorable active naval service from June 
1974 to December 1980.  

A second period of active naval service from November 1982 
to August 1987 was terminated under dishonorable 
conditions which are a bar to the award of VA compensation 
benefits based upon that period of service (see the 
Administrative Decision dated in December 1987), and the 
appellant has indicated that he does not currently seek to 
challenge that determination.  

The appellant appeared at a personal hearing held before a 
Hearing Officer at the RO in June 1981.  A transcript of 
that hearing is of record.  This case has been previously 
remanded by the Board in September 1992, August 1994, and 
April 1997 for further evidentiary development.  The 
appellant's representative indicated in an October 2002 
memorandum that the Board's remand orders had been fully 
met.  


FINDINGS OF FACT

1.  All evidence and information necessary for an 
equitable disposition of the issues decided herein have 
been obtained.  
2.  MF is not shown to have been present during or within 
one year after the appellant's period of honorable 
military service from June 1974 to December 1980.  

3.  The appellant is not shown to have been exposed to 
ionizing radiation to any significant degree during his 
period of honorable military service from June 1974 to 
December 1980, nor can his MF be attributed to his 
exposure in service to ionizing radiation.  

4.  The appellant did not serve in Vietnam.  

5.  MF is not shown to have been caused by the appellant's 
exposure to any toxic chemicals, including Agent Orange, 
during his period of honorable military service from June 
1974 to December 1980.  

6.  The appellant's second period of service from November 
1982 to August 1987 terminated under dishonorable 
conditions.  

7.  The appellant's second period of service from November 
1982 to August 1987 was not terminated by a bad conduct 
discharge, nor do any of the bars listed at 38 C.F.R. 
§ 3.12(c) apply to this period of service.  

8.  The eczema diagnosed and treated during his second 
period of service from November 1982 to August 1987 
represented the initial manifestations of MF.  


CONCLUSIONS OF LAW

1.  The requirements for service connection for MF based 
upon the appellant's period of honorable military service 
from June 1974 to December 1980 are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.313 
(2002).  

2.  The requirements for service connection for MF for the 
purpose of receiving medical treatment pursuant to 
Chapter 17, Title 38, United States Code, based on the 
appellant's second period of other-than-honorable active 
service from November 1982 to August 1987, have been met.  
38 C.F.R. §§ 3.12, 3.102, 3.360 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  In addition regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)), were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  The Board will assume for the purposes of this 
appeal that the liberalizing provisions of the VCAA and 
the implementing regulations are applicable to the issues 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that through the statement of the 
case, supplements thereto and a letter dated October 22, 
2001, the RO has notified the appellant of the evidence 
and information needed to substantiate his claims, the 
information he should provide to enable the RO to obtain 
evidence on his behalf, the assistance that VA would 
provide to obtain evidence and information on his behalf, 
and the evidence that the veteran should submit if did not 
desire the RO to obtain the evidence on his behalf.  
Therefore, the Board is satisfied that the RO has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board also notes that, during initial development and 
pursuant to three remands by the Board, the RO has 
obtained service and post-service treatment records, 
radiation dosage estimates, extensive military personnel 
records and provided the appellant with official VA 
examinations in connection with the current claims.  
Extensive development pursuant to 38 C.F.R. § 3.311 has 
also been accomplished.  Neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claims, and the Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board 
is also satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the regulations 
implementing it.  

II.  Factual Background

The service medical records pertaining to the appellant's 
period of honorable military service from June 1974 to 
December 1980 are devoid of complaints, treatment, 
findings or diagnoses indicative of MF.  The December 1978 
and December 1980 DD Form 214s, Certificates of Release or 
Discharge from Active Duty, pertaining to this period of 
service reflect no entries or awards indicative of service 
in Vietnam.  

In June-July 1980, the appellant was medically examined 
and found to be physically qualified to be a radiation 
worker.  At that time, he specifically denied having any 
previous occupational or therapeutic exposure to 
radiation.  Furthermore, an undated DD Form 1141, Record 
of Occupational Exposure to Ionizing Radiation, which was 
obviously prepared in connection with this medical 
examination (the appellant's military unit corresponds to 
the unit to which he was assigned in June-July 1980) 
states that the appellant had no previous exposure to 
radiation for a total lifetime exposure of 00.000 rem at 
that time.  On both this examination and on subsequent 
medical examination of the appellant in November 1980 in 
connection with his release from active duty, the clinical 
evaluation of his skin and lymphatics was normal.  

The extensive service medical records dating from the 
appellant's second period of active service from November 
1982 to August 1987 reflect treatments for eczema while 
the appellant was hospitalized for other reasons in July 
and August 1987.  The report of the appellant's separation 
medical examination in August 1987 includes a medical 
history of a pruritic skin rash since 1985 treated with 
topical steroids, and a clinical finding of generalized 
eczema, mild.  

After service, the appellant sought medical treatment from 
VA in December 1989 for a chronic skin problem which was 
subsequently diagnosed as MF in January 1990.  The present 
claim seeking service connection for MF was filed in May 
1990.  

The appellant testified at the June 1991 hearing that he 
believed that MF had initially appeared in about 1977, 
during his first period of service.  He admitted, however, 
that chronic symptoms had not been present earlier than 
about 1984 or 1986.  

At some time after the June 1991 hearing, the appellant 
submitted a Polaroid photograph of a shirt with numerous 
service bars on it.  He claimed that this was his shirt 
(never confirmed) and that the awards represented in the 
photo included a Navy Unit Commendation for Vietnam 
service, including Operation Refugees, and a humanitarian 
award for Vietnam War service, including Operation Orphan 
Baby Lift.  Later, in a November 1991 written statement, 
he claimed that he was a "Vietnam vet."  

The photo referred to above is far too small and unclear 
to confirm the identity of any of the claimed awards.  
Furthermore, official military records indicate that the 
claimed Navy Unit Commendation which the appellant 
received was actually a "Secretary of the Navy Letter of 
Commendation" issued to the appellant's unit for actions 
taken during the period from April 29, 1981, through 
August 25, 1983.  This was long after the Vietnam Era 
ended in May 1975 (see 38 C.F.R. § 3.2(f)) and pertained 
to events which occurred either between the appellant's 
two periods of active service (when he was in the 
Reserves) or during the second period of (dishonorable) 
active service.  

In his October 1991 notice of disagreement, the appellant 
contended that he was exposed to X-ray radiation in 
service because of his work as a medical corpsman, that he 
was exposed to additional radiation because of his service 
on the nuclear carrier U.S.S. ENTERPRISE, and that this 
exposure to ionizing radiation in service caused his MF.  
He repeated these contentions on his January 1992 
substantive appeal and subsequently.  

Also in October 1991, the appellant submitted excerpts 
from several medical articles about MF.  According to this 
medical evidence, MF is a form of lymphoma which is rare 
compared to Hodgkin's disease; also, MF may initially 
appear as a chronic pruritic skin rash which is difficult 
to diagnose and which may resemble eczema.  Pathologic 
diagnosis is often delayed because sufficient quantities 
of lymphoma cells appear in the skin lesions only 
gradually.  

In October 1992, the appellant was accorded a VA skin 
examination.  The diagnosis reported on this examination 
was MF.  The examiner further noted that MF is a cutaneous 
lymphoma of unknown etiology; however, it was his opinion 
that exposure to chemicals could not be proven to be an 
inciting cause of MF.  It was also reported by this 
examiner that MF is a condition which is preceded by a 
non-specific skin rash.  

VA outpatient treatment records dating from 1989 to 1997 
reflect ongoing treatments for MF.  These medical records 
also contain several notations indicating that the 
appellant's MF is not related to either Agent Orange 
exposure or to radiation exposure.  

In a February 1993 written statement, the appellant 
indicated his feeling that, in addition to his exposure in 
service to ionizing radiation, his MF was caused by his 
exposure to such toxic substances as isopropyl alcohol, 
all kinds of insecticides, airplane fuel, and paint.  

In August 1993, when directly asked if he had ever served 
in Vietnam, the appellant reportedly answered in the 
negative.  

Extensive military personnel records received in July 1995 
do not indicate that the appellant had any wartime 
"service in Vietnam," as that term is defined at 38 C.F.R. 
§§ 3.2 and 3.313.  In fact, according to these personnel 
records, the appellant was assigned to various duty 
stations in the United States from his entry on to active 
duty in June 1974 until June 20, 1975.  He did not arrive 
at his first overseas assignment in the Philippines until 
July 1975, after the end of the Vietnam Era.  

In July 1993, and again in October 1995 after a review of 
the appellant's extensive service personnel records, the 
Naval Dosimetry Center reported that they maintain a 
computer registry of occupational exposure to ionizing 
radiation by all Navy and Marine Corps personnel since 
1947, and that their data base indicated that the 
appellant had been exposed to a whole body exposure of 
00.000 rem of gamma radiation from June 13 to July 15, 
1980.  No other exposure by the appellant was found in 
their records.  

VA's Chief Public Health and Environmental Hazards 
Officer, noted in July 1997 that the Naval Dosimetry 
Center reported that the appellant was exposed to 0.000 
rem of gamma radiation during service and that his DD 
Form 1141 did not record any radiation exposure.  She then 
added that it was not possible for her office to provide 
an independent dose estimate under these circumstances.  
She further reported that CIRRPC Science Panel Report 
Number 6, 1998, did not provide screening doses for MF or 
other lymphomas; that the cause of MF is unknown (Holland 
et al., Cancer Medicine, 4th Edition, 1997, page 2797); and 
that no firm epidemiological links have been established 
between MF and exposure to various environmental factors 
(DeVita et al., 5th Edition, 1997, page 2221).  In view of 
all of these factors, it was her medical opinion that it 
was unlikely that the appellant's MF could be attributed 
to exposure to ionizing radiation in service.  

In view of the evidence indicating that the veteran had no 
radiation exposure in service and the July 1997 statement 
of VA's Chief Public Health and Environmental Hazards 
Officer indicating that it was not possible to provide an 
independent dose estimate for the veteran, the Director of 
VA's Compensation and Pension Service concluded in July 
1997 that it was unlikely that the veteran's MF was 
attributable to exposure to ionizing radiation in service.

III.  Analysis

Service Connection Based on Active Duty from June 1974 to 
December 1980

The appellant's claim seeking compensation benefits can 
only be based upon his honorable service from June 1974 to 
December 1980.  Events which occurred during his second 
period of service from November 1982 to August 1987 are 
irrelevant to this claim, because that period of service 
terminated under dishonorable conditions.  38 C.F.R. 
§ 3.12.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  In 
addition, MF (a form of lymphoma) may be presumed to have 
been incurred or aggravated in service if it was 
manifested to a compensable (10 percent) degree within one 
year of the claimant's separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection can be granted for any disease 
initially diagnosed after discharge from service when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In the present case, although the appellant believes that 
MF was initially manifested in about 1977, during his 
first period of service, the relevant service medical 
records do not corroborate this, and in fact his skin was 
clinically evaluated as normal on the separation medical 
examination in November 1980.  MF was not diagnosed until 
1990, and it is not shown by competent medical evidence to 
have been present within one year of the appellant's 
honorable discharge from service in December 1980. 

The appellant did not participate in a radiation-risk 
activity as defined at 38 C.F.R. § 3.309(d)(3)(ii); 
consequently, he does not qualify for the legal 
presumption under 38 C.F.R. § 3.309(d).  However, MF, as a 
form on non-Hodgkin's lymphoma, is a radiogenic disease 
listed at 38 C.F.R. § 3.311, and the evidentiary 
development described by that regulation has been 
accomplished.  

However, the evidence does not establish that the 
appellant was exposed to a significant amount of ionizing 
radiation during his period of honorable service from June 
1974 to December 1980.  In fact, the service medical 
records indicate that, when examined in June-July 1980, he 
specifically denied having any previous occupational or 
therapeutic exposure to ionizing radiation, and the DD 
Form 1141 prepared at this time likewise indicates a 
lifetime exposure of 00.000 rem at this time.  
Furthermore, the Naval Dosimetry Center has certified that 
their extensive records reflect no exposure of the 
appellant to ionizing, including during the period from 
June 13 to July 15, 1980, when he apparently wore a 
radiation badge.  

VA's Chief Public Health and Environmental Hazards 
Officer, the designee of the Under Secretary for Health in 
these matters, further indicated that it was impossible 
for her office to provide an independent dose estimate for 
the appellant, but that, in any event, it was unlikely 
that the appellant's MF can be attributed to any exposure 
to ionizing radiation in service based upon her review of 
the current scientific and medical literature.  The 
Director of VA's Compensation and Pension Service 
concurred with this opinion in view of the evidence 
indicating that the veteran had no exposure to ionizing 
radiation in service.  In fact there is no competent 
evidence of the veteran's exposure to ionizing radiation 
in service and no competent evidence of a nexus between 
radiation exposure and the veteran's development of MF.  
Therefore, the Board must also conclude that the 
preponderance of the evidence establishes that the 
veteran's MF is not etiologically related to the veteran's 
alleged radiation exposure in service.  

MF is also listed among the diseases associated with 
exposure to Agent Orange and other herbicides by veterans 
who served in the Republic of Vietnam.  38 C.F.R. 
§§ 3.307(a)(6); 3.309(e).  However, based upon a review of 
the appellant's extensive service records, he did not have 
service in the Republic of Vietnam, as that term is 
defined at 38 C.F.R. §§ 3.306(a)(6)(iii) or 3.313.  In 
fact, he did not even depart from the continental United 
States until after the Vietnam Era ended in May 1975.  
Consequently, his exposure to Agent Orange cannot be 
presumed under 38 C.F.R. § 3.307(a)(6)(iii), and the 
preponderance of the evidence otherwise indicates that he 
was never in Vietnam or exposed to Agent Orange, although 
he served overseas in the Philippines and at sea after the 
Vietnam Era ended.  Therefore, the Board finds that the 
veteran's MF is not due to the veteran's alleged exposure 
to Agent Orange during service.  

The appellant has also contended that his exposure in 
service to other toxic chemicals, such as isopropyl 
alcohol, all kinds of insecticides, airplane fuel, and 
paint may also have contributed to the development of MF.  
The appellant has never specified to which of these toxic 
chemicals he was exposed during his first, honorable 
period of service.  In any event, however, there is no 
competent evidence supporting of this contention and the 
VA medical examiner in October 1992 indicated that 
exposure to chemicals could not be proven to be an 
inciting cause of MF.  Accordingly, this portion of his 
claim for compensation benefits must also fail.  

Service Connection for Treatment Purposes Based on the 
Active Service from November 1982 to August 1987 

Health care and related benefits authorized by Chapter 17 
of Title 38, United States Code, shall be provided to 
certain former service persons with administrative 
discharges under other-than-honorable conditions for any 
disability incurred or aggravated during active service in 
line of duty, unless the period of service was terminated 
by a bad conduct discharge or when one of the bars listed 
at 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360.  

In the present case, the appellant is eligible for VA 
health care under Chapter 17 for disability incurred or 
aggravated during his second period of service from 
November 1982 to August 1997 because he did not receive a 
bad conduct discharge and the bars listed at 38 C.F.R. 
§ 3.12(c) are not applicable.  Service connection for 
medical treatment purposes has already been established 
for the eczema treated in 1985-87.  

The appellant has submitted competent medical evidence 
which tends to establish that the eczema treated during 
his second period of service could have represented the 
initial manifestations of MF.  With resolution of 
reasonable doubt in the appellant's favor, the Board 
concludes that MF was incurred during this second period 
of service and therefore also qualifies for VA medical 
care.  


ORDER

Entitlement to service connection for MF based upon the 
appellant's period of honorable military service from June 
1974 to December 1980 is denied.  

Entitlement to service connection for MF for the purpose 
of receiving medical treatment pursuant to Chapter 17, 
Title 38, United States Code, based upon the appellant's 
second period of other-than-honorable active service from 
November 1982 to August 1987, is granted.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

